Citation Nr: 1749158	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed neurological disorder, to include complex partial seizures and focal epilepsy.

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to July 14, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 14, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran's claim for a TDIU was granted in an October 2016 rating decision, effective July 14, 2016, at which time a 100 percent rating for PTSD went into effect.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability.  Id.  Therefore, the claim for a TDIU prior to July 14, 2016, is properly before the Board.

In May 2017, the Board remanded the issues for further development.  The issues have been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence supports finding that the Veteran's neurological disorder to include complex partial seizures and focal epilepsy, was caused by service.

2.  Prior to July 14, 2016, the Veteran's service-connected PTSD resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

3.  Prior to July 14, 2016, the Veteran's service-connected disabilities did render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder, to include seizures, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a disability rating in excess of 50 percent for PTSD prior to July 14, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU rating have been met, prior to July 14, 2016.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Neurological Disorder

The Veteran seeks service connection for a neurological disorder claimed to be due to exposure to radiation in service.  The record shows that he was a member of the U.S. occupation forces in Japan and participated in the occupation of Hiroshima (as defined in 38 C.F.R. § 3.309) during the period from October 1945 to January 1946.

Private treatment records from Dr. K.K. advised that she was treating the Veteran for complex partial seizures/focal epilepsy.  Dr. K.K. noted that the Veteran had a history of prolonged exposure to radiation at Hiroshima, and stated that it was well known that radiation exposure can cause cellular abnormalities, including DNA damage, which can cause cell death or what appeared to be more chronic damage from aging than would be expected.  Notably, the private physician provided a statement in August 2013 that indicated the Veteran had been treated at the Mayo Clinic for at least six years.  Dr. K.K. opined that the Veteran's epilepsy was at least as likely as not caused by or a result of the Veteran's radiation exposure and exposure to explosions in service, and that the opinion offered was based on review of the Mayo Clinic records.  Given the factually accurate, fully articulated, sound reasoning for the conclusion, the Board finds the opinion to have great probative value.

In March 2014, a VA physician, Dr. P.P. performed a neuromuscular review and diagnosed the Veteran with epilepsy.  He stated that the Veteran could not speak during seizures, but otherwise had no aphasia or speech impairment.  Dr. P.P. noted that the Veteran could perform physical activities such as sitting, standing, walking, bending, lifting, carrying, and handling objects with mildly decreased power and with mild fatigue.  The Veteran also exhibited sustained concentration and persistence, with normal comprehension and memory.  Dr. P.P. opined that the Veteran's ability to adapt was severely impaired due to the Veteran's age, range of intellect, mild cognitive impairment, due to chronic radiation encephalopathy, aging, fatigue, chronic atrial fibrillation, and other medical disorders including epilepsy. 

In July 2015, Dr. P.P. submitted a letter to the RO after a general and neurological exam in June 2015.  He diagnosed the Veteran with epilepsy with localization-related complex partial seizures, since at least 2004, and mild cognitive impairment (the differential diagnosis was cerebrovascular disease).  He stated that the seizures were under partial control with medication, and the last seizure occurred in June 2015.  The examiner opined that the etiology of these disabilities was radiation encephalopathy due to exposure to ionizing radiation in service when the Veteran was in Hiroshima for 60 days from October to December 1945.  Again, given the factually accurate, fully articulated, sound reasoning for the conclusion, the Board finds the opinion to have great probative value.

In January 2015, the Defense Threat Reduction Agency (DTRA) provided a dose reconstruction in this matter.

Thereafter, based on the information obtained from the DTRA, the VA Under Secretary for Health arranged for a VA physician to review the record, and provide an advisory medical opinion in this matter.  The physician noted that although some types of epilepsy can be caused by brain injuries such as stroke or brain tumor, radiation exposure of the low dose type (the Veteran's dose was 0.002 rem to brain and central nervous system), does not cause injury to the brain.  It was noted that the brain is highly resistant to effects of radiation and requires acute doses as high as 7.5 to 10 gray (750 to 1000 rads) for damage to begin.  In view of the above, the physician concluded that it was not likely that the Veteran's epilepsy can be attributed to ionizing radiation exposure in service.  Based on this opinion, and following a review of the record, the Director, Compensation and Pension Service concluded that there was no reasonable possibility that the Veteran's epilepsy resulted from his exposure to ionizing radiation in service.  Despite coming to the opposite conclusion of Dr. K.K. and P.P, this opinion also carries great probative value, given the factually accurate, fully articulated, sound reasoning for the conclusion.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Applying the relevant law and regulations to the facts in this case, the Board regards the opinions of record as sufficient to place the evidence in equipoise as to whether there is a nexus, or link, between the Veteran's currently diagnosed neurological disorder, and his service.  Each is competent and credible, and supported by adequate rationale, despite containing differing conclusions.  Under the circumstances, giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted. 

II.  Increased Rating in Excess of 50 percent for PTSD

The Board notes that an October 2016 rating decision increased the Veteran's rating for PTSD to 100 percent effective July 14, 2016.  Here, the Board is considering an increased rating in excess of 50 percent prior to July 14, 2016.

In January 2014, the Veteran was afforded a Review PTSD C&P Examination.  The Veteran reported that he lived alone, was looking forward to spending time with one close friend, and maintained a good relationship with his two daughters and grandchildren.  He reported to the VA examiner that he attended church.  The Veteran reported that he enjoyed participating in fishing and playing cards as hobbies, but he had lost interest in other previously enjoyed hobbies.  However, he also reported that he was not comfortable around large groups of people, avoiding crowds when possible, and did not trust strangers, resulting in moderate social impairment.  The VA examiner administered a mental function examination and the Veteran was unable to complete the examination, coupled with delayed difficulty in recall.  The January 2014 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The VA examiner continued the Veteran's PTSD diagnosis.  He also noted that he was unable to determine whether the Veteran's reported disturbances in sleep was due to frequent urination, and that in his opinion it was not at least as likely as not keeping the Veteran from obtaining gainful employment.  

In July 2016, the Veteran was afforded another Review PTSD VA examination.  The Veteran reported that he was in contact with his children, and continued to attend and enjoy church.  The Veteran reported that the church picked him up.  He reported that he did not enjoy being around nor is comfortable with a lot of people.  He reported that he did not have any behavioral difficulties.

His Veteran Service Officer (VSO), Mr. D.H. attended the VA examination with the Veteran.  Mr. D.H. reported to the VA examiner that he spent time with the Veteran almost daily.  Contrary to the Veteran's account of behavioral difficulty, Mr. D.H. reported that the Veteran got angry, and would throw things when angry, irritable, and acted out impulsively.  Additionally, the Veteran's daughter was in control of his finances.  He also had a conflicted relationship with his daughter as his daughter and granddaughter are fearful of the Veteran.  Mr. D.H. reported that he had received several phone calls from the police when the Veteran became disoriented and irritable.  

In this case, the symptoms described during this time period do rise to a level that would warrant a rating of 100 percent.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Although not all of the enumerated symptoms recited for the 100 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 100 percent prior to July 14, 2016, and throughout the entire period of appeal.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has had significant PTSD symptoms since his service connection claim was granted, and has continued to receive therapy for this disability.  

In both the January 2014 and July 2016 VA examinations, the Veteran exhibited depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He also described avoidance of situations reminiscent of military trauma, reduced interest in hobbies he previously enjoyed, avoidance of crowds, and lack of trust in others.  Both the January 2014 and July 2016 VA examiners noted that the Veteran's irritable behavior and angry outbursts, with little or no provocation, was expressed via verbal and physical aggression towards others or objects.  The VA examiners also noted that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupation, or other important areas of functioning.  

In the July 2016 VA examination, the Veteran's VSO reported the decline in the Veteran's relationship with his family since the January 2014 VA examination where the Veteran reported a good relationship.  In July 2016, the VSO reported that the Veteran's daughter and granddaughter were fearful of him.  The VSO also reported receiving phone calls from the police when the Veteran was disoriented or angry.  The VA examiner remarked that the Veteran had suicidal ideation and planned to use his gun, but did not plan on doing it imminently, although the Veteran reported thinking about it often.  The VA examiner opined that the Veteran was at increased risk of suicide, but was not a current imminent risk.  Furthermore, the Veteran's finances were controlled by his daughter, and he required rides to church.  The Veteran also exhibited near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impairment of short- and long-term memory; impaired judgment; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence is for the assignment of a higher 100 percent rating throughout the entire period of appeal for the Veteran's PTSD.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  TDIU

The Veteran contends that he was unemployable due to his service-connected disabilities prior to July 14, 2016.  Here, the Veteran is service-connected for bilateral hearing loss, rated as 60 percent from February 12, 2016; and PTSD, rated as 100 percent from July 14, 2016.  Therefore, the Veteran's claim turns on whether his service-connected disabilities rendered him unemployable prior to July 14, 2016.

In January 2014, the Veteran was afforded a Hearing Loss and Tinnitus Compensation & Pension Examination (C&P Examination).  The VA examiner opined that it was less than likely that the Veteran's hearing loss would prevent him from obtaining and maintaining gainful employment.  She stated that although he does have significant hearing loss that would prove challenging in a work environment with significant background noise or rely heavily on verbal communication, the Veteran would still be able to have "successful employment in an environment that is not acoustically challenging or in an occupation that does not rely heavily on communication." See January 2014 Hearing Loss and Tinnitus C&P Examination, p. 3.

In his January 2014 PTSD VA examination, the VA examiner opined that the Veteran's PTSD was not at least likely as not keeping the Veteran from gainful employment.

In June 2015, Ms. G.W., a Career Rehabilitation Counselor at Vocational Rehabilitation Services submitted a letter opining that it is as likely as not that the Veteran's service-connected disabilities precluded him from securing or keeping a substantially gainful employment.  She noted that his nightmares, chronic sleep issues, hypervigilance, rapid fatigability, and potential to become rapidly verbally or physically confrontational, made it unlikely that he would be able to work even a three to four hour part-time shift, and that there were no jobs where frequently leaving due to anxiety was allowed.

In July 2015, a private physician from United Hospital District, Dr. A.E.J. stated that the Veteran had many chronic medical conditions that would prevent him from working.  

In January 2016, the VA examiner opined that the Veteran's anger, irritability, impulse control has resulted in impaired relationships, unlikeliness of predictability to get along well with others on a day-to-day basis, and disorientation.

In April 2016, the Veteran was afforded another Hearing Loss and Tinnitus C& P examination.  Here, the VA examiner opined that the Veteran's hearing loss impacted ordinary conditions of his daily life, including his ability to work because the Veteran had significant difficulty understanding speech, especially in his left ear as it was worse than his right ear.

Here, the Veteran's Hearing Loss VA examinations stated that the Veteran had difficulty with ordinary conditions of life due to his disability; a career counselor opined that the Veteran's service connected disabilities prevented him from gainful employment; and a private physician opined that the Veteran's chronic medical conditions, including PTSD and hearing loss, would prevent him from working.  Although the January 2014 VA examiner opined that the Veteran's PTSD did not prevent him from obtaining gainful employment, the record reveals that the PTSD symptoms reported by the Veteran in July 2016 were comparable to those reported at the time of the January 2014 VA examination.  After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU for period of appeal prior to July 14, 2016.




ORDER

1.  Service connection for a variously diagnosed neurological disorder, to include complex partial seizures and focal epilepsy, is granted.

2.  Increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to July 14, 2016 is granted.

3.  Entitlement to a TDIU prior to July 14, 2016 is granted.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


